DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 02/15/2022 is entered – Claims 6-7 are amended, Claims 1-5 are cancelled, and Claims 19-23 are newly added. Claims 6-23 remain pending in the application. 

The objection to the drawings as previously set forth in the Non-Final Office Action mailed 11/26/2021 is overcome by Applicant’s amendment. 

The objection to the specification as previously set forth in the Non-Final Office Action mailed 11/26/2021 is overcome by Applicant’s amendment. 

The rejection of Claims 1-18 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Kwong (US 2014/0027734 A1) as previously set forth in the Non-Final Office Action mailed 11/26/2021 is partially overcome by Applicant’s argument – see the discussion below for greater detail. New grounds of rejection have been made.  

The provisional rejections of Claims 1-12 and 15-18 on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12, and 23-26 of copending Application No. 16/636,432 (reference application) as previously set forth in the Non-Final Office Action mailed 11/26/2021 are herein maintained.  


Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 13-14 of the response dated 02/15/2022 with respect to the rejections of the claims under 35 USC § 103 and the deficiencies of the cited prior art have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 14 of the response that the Office’s rationale is deficient at least because one of ordinary skill in the art would not have been motivated to modify Hatakeyama’s Compounds (1-4) & (1-414) for the benefit of red-shifted emission since “such a modification would render Hatakeyama’s materials unsatisfactory for their intended purpose which is to produce blue light.” Applicant asserts that Hatakeyama teaches its invention relates to organic materials having luminescence characteristics for blue light and also tests its materials for their ability to produce blue light. 
Examiner’s Response – The Examiner respectfully disagrees. Hatakeyama includes no statement limiting their invention to blue light-emitting compounds. That is to say, Hatakeyama never suggests that the polycyclic compounds according to Formula (1) are inherently blue light-emitting or that they are required to be blue light-emitting for application in OLEDs. The paragraphs cited by Applicant in the background of the reference which discuss blue light emission are not regarded to limit the invention of Hatakeyama. Concerning Applicant’s assertion that Hatakeyama “tests its materials for their ability to produce blue light,” there appears to be a disagreement regarding the teachings of Hatakeyama. It is the Examiner’s position that Hatakeyama provides exemplary devices including compounds according to their general Formula (1) and comments on the color of light emission resulting from the devices, some of which are blue. However, Hatakeyama in no way “tests” for blue light in the sense that, if the OLED does not display blue light, it is considered to fail said test and is therefore unsatisfactory. On the contrary, Hatakeyama provides exemplary devices including compounds according to their general Formula (1) such as those of Examples 3 & 4 which are described as having green light emission (see [0560] & [0561]). Thus, the invention of Hatakeyama is not limited to blue compounds or devices thereof. Accordingly, the Examiner maintains that the motivation to modify Hatakeyama’s compounds’ light-emission wavelength for the intended application (i.e. to red-shift by including diarylamino substituents as suggested by Kwong) is valid. 

Applicant’s arguments on Pages 14-19 of the response dated 02/15/2022 with respect to alleged unexpected results as they pertain to the rejections of the claims under 35 USC § 103 have been fully considered but they are partially persuasive. 
Applicant’s Argument – Applicant argues on Page 15 of the reply that Table 1 of the specification shows each of compounds 1A-1, 1A-173, and 1A-153 have a high quantum yield (between 83% to 93.1%) while Table 2 shows that Hatakeyama’s Compound (1-4), which includes only a naphthalene ring, has a quantum yield of only 39.9%. Likewise, Table 2 shows that Compound 1-176, which has only the diarylamino substituents, has a quantum yield of 70.5%. Applicant concludes that the claimed compounds exhibit unexpected results. 
Examiner’s Response – The Examiner agrees that the specific compounds 1A-1, 1A-173, and 1A-153 display unexpected quantum yields over the comparative Compound (1-4) of Hatakeyama. Accordingly, the rejection of the claims wherein the Compound (1-4) of Hatakeyama is modified to add amines, yielding the instant compound 1A-1, is herein withdrawn. Most notably, it is noted that the rejection Claim 6 under 35 USC § 103 over Hatakeyama in view of Kwong as previously presented is herein withdrawn. Note however, that new grounds of rejection are presented for Claim 6 over the same art that target the remaining compound 1B-92. See the rejection below for greater detail.  
Applicant’s Argument – On Pages 15-16 of the reply, Applicant additionally points to data in Tables 3 as well as Tables 6 & 8 as evidence supporting unexpected quantum efficiency and lifetime of the OLED containing the Compounds 1A-1 and 1A-173 as compared to various comparative compounds.
Examiner’s Response –Concerning the allegation of unexpected results as they pertain to the rejection of the independent Claim 19, the Examiner notes that Applicants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support. Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02. As outlined in the rejections below, Hatakeyama teaches compounds equivalent to the Compound (1B-92) of the instant claim wherein the compound is an asymmetric compound including only one diphenylamino-substituted naphthalene ring and having both an oxygen and a nitrogen-based linker. Likewise, Hatakeyama (in view of Kwong) teaches symmetric compounds wherein both linking groups are nitrogen-based. The independent Claim 19 encompasses a broad genus of species. That is, symmetric and asymmetric compounds (according to Formula (1A) and (1B) as well as compounds having linking groups other than oxygen. However, the data provided in the tables referenced by Applicant includes only the inventive compounds (1A-1) and (1A-173), which are both symmetric compounds according to the Formula (1A) wherein both linking groups are oxygen. Accordingly, the data is not considered to be commensurate in scope with the independent Claim 19. It is unclear what differences in the data may be observed for asymmetric compounds or for compounds having at least one nitrogen-based linking group. For at least the above reasons, the alleged unexpected results are not considered sufficient to overcome the prima facie case of obviousness set forth in the new grounds of rejection below. 
Applicant’s Argument – Applicant argues on Pages 16-18 of the reply that compounds in which X1 and/or X2 in general formulae (1A) or (1B) are N-R exhibit excellent quantum yields and produce OLEDs having excellent driving voltages, external quantum efficiencies, and lifetimes. Applicant supports this allegation of unexpected results using data in Tables A, B1, and B2 which are previously acknowledged by Applicant as being “additional Examples provided as a supplement” (see Page 14). 
Examiner’s Response –  Overcoming a rejection based on unexpected results requires the results which must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132. See MPEP § 716.02. The data in Tables A, B1, and B2, which was not presented in the original specification and was not filed in an affidavit or declaration under 37 CFR 1.132, is insufficient to serve as the basis for unexpected results. Likewise, a showing of unexpected results must be based on evidence, not argument or speculation and arguments of counsel cannot take the place of factually supported objective evidence. See MPEP § 2145. Accordingly, the arguments presented in respect to the data provided in Tables A, B1, and B2 are additionally considered unpersuasive. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     nonobviousness.

Claims 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Kwong (US 2014/0027734 A1).
Regarding Claims 19-20, Hatakeyama teaches polycyclic aromatic compounds represented by general formulae (1) & (2) for use in organic electroluminescent elements having large HOMO-LUMO gaps which enable the material to create excellent organic EL elements (see Abstract & [0045]-[0048]). Specifically, said compounds are disclosed as being useful as the emitter in the light emitting layer of an OLED (see [0116]-[0119]). 

Hatakeyama Formula (2): 
    PNG
    media_image1.png
    239
    286
    media_image1.png
    Greyscale


Hatakeyama also teaches exemplary compounds according to said formulae (see [0078]) including the compound represented by formula (1-414) (see Pg. 38) which is reproduced below. 

Compound (1-414): 
    PNG
    media_image2.png
    301
    336
    media_image2.png
    Greyscale


	As seen from the structures above, Hatakeyama’s Compound (1-414) differs from the compounds of the instant claim in that the naphthyl moieties are not substituted by a diarylamine. However, it is noted that Compound (1-414) is a structure according to the general formula (2) in which the substituents R1-R11 may be substituted or unsubstituted diarylamino groups (see [0049] & [0051]). Also note that Hatakeyama suggests that the inventive compounds are advantageous because the energy of the HOMO and LUMO may be shifted by introducing a substituent to optimize the material properties in accordance with the specific OLED application (see [0046]). 
	In the analogous art of boron-containing polyaromatic compounds for use as emitters in organic light emitting devices (see Abstract), Kwong also teaches that substitutions on such compounds can tune the electronic properties such as the absorption, emission, HOMO/LUMO levels, etc. (see [0054]). For example, Kwong suggests that certain substituents including diphenylamino groups increase π-conjugation in the emitter system which red shifts the emission (see [0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce diphenylamino substituents to Hatakeyama’s Compound (1-414) for the benefit of the red shifted emission as suggested by Kwong in order to tune the emission for the desired application. Note that the selection of a diphenylamino substituent specifically would have been a choice from a finite number of identified, predictable solutions of moieties useful for achieving such an effect in a boron-containing polycyclic emitter as suggested by Kwong which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
Regarding the specific location of the diphenylamino substituents, note that Hatakeyama also teaches exemplary compounds according to the general formula (2) such as Compounds (1-176) through (1-178) wherein the substituents corresponding to R5 and R10 are independently unsubstituted diphenylamino groups (see Pg. 30). Therefore, it also would have been obvious to one of ordinary skill in the art to select said locations for the addition of the diphenylamino substituents in the above modification. 
The above modifications to compound (1-414) would yield a compound with the following structure, referred to herein as (1-414)MOD and reproduced below for comparison to general formula (1A) of the instant claims.

Instant: 
    PNG
    media_image3.png
    224
    286
    media_image3.png
    Greyscale
 (1-414)MOD: 
    PNG
    media_image4.png
    244
    361
    media_image4.png
    Greyscale


	As seen from the structures above, (1-414)MOD (Hatakeyama in view of Kwong) meets each of the following limitations of the instant claims:
each Ar is independently an aryl group having 6 carbon atoms (a phenyl) 
X1 and X2 are each independently N-R wherein R is an alkyl having 1 carbon atom (a methyl)
each of m, n, and q is independently 0
R1-R4 and p are not required to be present 

Regarding Claims 21-23, Hatakeyama in view of Kwong teaches the polycyclic aromatic amino Compound (1-414)MOD according to Claim 19 above. Compound (1-414)MOD is reproduced below for comparison to the general formula (1A’) of the instant claims. 

Instant: 
    PNG
    media_image5.png
    229
    235
    media_image5.png
    Greyscale
 (1-414)MOD: 
    PNG
    media_image4.png
    244
    361
    media_image4.png
    Greyscale


	As seen from the structures above, (1-414)MOD (Hatakeyama in view of Kwong) meets each of the following limitations of the instant claims:
X1 and X2 are each independently N-R wherein R is an alkyl having 1 carbon atom (a methyl)
each of m and n is independently 0
R1-R4 and p are not required to be present 

	Regarding Claims 7-8, Hatakeyama in view of Kwong teaches the polycyclic aromatic amino Compound (1-414)MOD according to Claim 19 above. Hatakeyama suggests that their inventive compounds are useful in an organic electroluminescent element (see Abstract & [0103]). Accordingly, Compound (1-414)MOD may be considered a material for an organic electroluminescent element (an organic device) as required by the instant claims. 

	Regarding Claim 9, Hatakeyama in view of Kwong teaches the material for an organic electroluminescent element comprising Compound (1-414)MOD according to Claim 8 above. Hatakeyama suggests that their inventive compounds may be used as a material for the light emitting layer of an organic EL element (see [0116]). Accordingly, Compound (1-414)MOD may be considered a material for a light emitting layer as required by the instant claim. 

	Regarding Claims 10-11, Hatakeyama in view of Kwong teaches the material for an organic electroluminescent element comprising Compound (1-414)MOD according to Claim 8 above. Hatakeyama suggests that their inventive compounds have a high triplet excitation energy which renders them useful as an electron transport layer or a hole transport layer in an organic EL element (see [0046], [0114], and [0205]). Accordingly, Compound (1-414)MOD, which is a compound according to the general formula of Hatakeyama, may be considered a material for an electron transport layer and/or a material for a hole transport layer as required by the instant claims. 

	Regarding Claim 12, Hatakeyama in view of Kwong teaches the material for a light emitting layer in an organic electroluminescent element comprising Compound (1-414)MOD according to Claim 9 above. Hatakeyama also teaches that said organic electroluminescent element comprises a pair of electrodes composed of a positive electrode 102 and a negative electrode 108 and a light emitting layer 105 disposed between the pair of electrodes (see [0104] & Fig. 1). Hatakeyama suggests that the light emitting layer may comprise a compound according to their general formula (see [0104] & [0116]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form Hatakeyama’s OLED with the material for a light emitting layer comprising Compound (1-414)MOD according to Hatakeyama and Kwong above.

	Regarding Claims 13-14, Hatakeyama in view of Kwong teaches the material for an electron injection/transport layer and/or a hole injection/transport layer in an organic electroluminescent element comprising Compound (1-414)MOD according to Claims 10 and 11 above. Hatakeyama also teaches that said organic electroluminescent element comprises a pair of electrodes composed of a positive electrode 102 and a negative electrode 108 and a light emitting layer 105 disposed between the pair of electrodes (see [0104] & Fig. 1). Furthermore, Hatakeyama teaches that said OLED further comprises an electron transport layer 106 and an electron injection layer 107 disposed between the negative electrode and the light emitting layer (see [0104] & Fig. 1) and a hole transport layer 104 and a hole injection layer 103 disposed between the positive electrode and the light emitting layer (see [0104] & Fig. 1). 
Hatakeyama suggests that the electron transport/injection layers may comprise a compound according to their general formula (see [0207]) and that the hole transport/injection layers may comprise a compound according to their general formula (see [0114]) and Hatakeyama suggests that their inventive compounds have a high triplet excitation energy which renders them useful as an electron transport layer or a hole transport layer in an organic EL element (see [0046], [0114], and [0205]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form Hatakeyama’s OLED with the material for an electron transport/injection layer and/or the material for a hole transport/injection layer comprising Compound (1-414)MOD (which is a compound according to Hatakeyama’s general formula).  

Regarding Claims 15-16, Hatakeyama in view of Kwong teaches the organic electroluminescent element according to Claim 12 above. Hatakeyama also teaches that said OLED further comprises an electron transport layer 106 and an electron injection layer 107 disposed between the negative electrode and the light emitting layer (see [0104] & Fig. 1) wherein said electron injection/transport layer includes a quinolinol-based metal complex, a pyridine derivative, a phenanthroline derivative, a borane derivative, and a benzimidazole derivate (see [0207]-[0254]). Furthermore, Hatakeyama suggests the electron transport layer and/or the electron injection layer may further include at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, and oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, and organic complex of an alkaline earth metal, and an organic complex of a rare earth metal (see [0255]). 

	Regarding Claims 17-18, Hatakeyama in view of Kwong teaches the organic electroluminescent element according to Claim 12 above. Hatakeyama also teaches that their inventive OLEDs may be included in a display apparatus or a lighting apparatus (see [0265]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a display and/or lighting apparatus using the OLED of Hatakeyama in view of Kwong above because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties of functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 




Claims 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1). 
Regarding Claims 19-20, Hatakeyama teaches polycyclic aromatic compounds represented by general formulae (1) & (2) for use in organic electroluminescent elements having large HOMO-LUMO gaps which enable the material to create excellent organic EL elements (see Abstract & [0045]-[0048]). Specifically, said compounds are disclosed as being useful as the emitter in the light emitting layer of an OLED (see [0116]-[0119]). 

Hatakeyama Formula (1): 
    PNG
    media_image6.png
    232
    288
    media_image6.png
    Greyscale


Hatakeyama also teaches exemplary compounds according to said formulae (see [0078]) including the compounds represented by formula (1-4) (see Pg. 3) and formula (1-1210) (see Pg. 8) which are both reproduced below. 

Compound (1-4): 
    PNG
    media_image7.png
    249
    220
    media_image7.png
    Greyscale
 Compound (1-1210): 
    PNG
    media_image8.png
    252
    325
    media_image8.png
    Greyscale


	As seen from the structures above, Hatakeyama’s Compound (1-1210) differs from the compounds of Formula (1B) of the instant claim in that the ring substituted by the diphenylamino group is a phenyl rather than a naphthyl. However, it is noted that Compound (1-1210) is a structure according to the general formula (1) in which the ring represented by the group B may be an aryl ring (see [0049]). Hatakeyama suggests that suitable aryl groups include benzene rings, as seen in Compound (1-1210) as well as naphthalene rings (see [0060]). Likewise, Hatakeyama teaches exemplary compounds including a naphthalene ring for ring B such as Compound (1-4) displayed above. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the phenyl ring corresponding to ring B in Compound (1-1210) for a naphthalene ring as Hatakeyama suggests the naphthalene may preferably be selected as an aryl group for the ring B in compounds according to Formula (1) of their invention. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in devices of Hatakeyama and would possess the benefits taught by Hatakeyama. See MPEP § 2143 (B). 
The above modification to compound (1-1210) would yield a compound with the following structure, referred to herein as (1-1210)MOD and reproduced below for comparison to general formula (1B) of the instant claims.

Instant: 
    PNG
    media_image9.png
    238
    222
    media_image9.png
    Greyscale
    (1-1210)MOD: 
    PNG
    media_image10.png
    228
    299
    media_image10.png
    Greyscale


	As seen from the structures above, (1-1210)MOD meets each of the following limitations of the instant claims:
each Ar is independently an aryl group having 6 carbon atoms (a phenyl) 
X1 is O 
X2 is N-R wherein R is an aryl having 6 carbon atoms (a phenyl)
each of m, n, p, and q is independently 0
R1-R4 are not required to be present 

Regarding Claim 21, Hatakeyama teaches the polycyclic aromatic amino Compound (1-1210)MOD according to Claim 19 above. Compound (1-1210)MOD is reproduced below for comparison to the general formula (1B’) of the instant claims. 

Instant: 
    PNG
    media_image11.png
    255
    271
    media_image11.png
    Greyscale
   (1-1210)MOD: 
    PNG
    media_image10.png
    228
    299
    media_image10.png
    Greyscale


	As seen from the structures above, (1-1210)MOD meets each of the following limitations of the instant claims:
X1 is O 
X2 is N-R wherein R is an aryl having 6 carbon atoms (a phenyl)
each of m, n, and p is independently 0
R1-R4 are not required to be present 

Regarding Claim 6, Hatakeyama teaches the polycyclic aromatic amino Compound (1-1210)MOD according to Claim 19 above. The substituents on the right-hand side of Compound (1-1210)MOD differ from those of the compound (1B-92) of the instant claim. However, as noted above, the Compound (1-1210)MOD is a compound according to Hatakeyama’s general formula (1) wherein the rings may be further substituted (see [0014]). Hatakeyama also teaches a variety of exemplary compounds including substituents such as the compound represented by formula (1-1152) (see Pg. 7). See the left-hand side of the compound below which includes a phenyl substituent on the benzene ring and a biphenyl substituent on the core amine. 

Compound (1-1152): 
    PNG
    media_image12.png
    494
    617
    media_image12.png
    Greyscale


Provided the general formulae and the teachings of Hatakeyama, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the Compound (1-1210)MOD by further substituting the right-hand side using the substituent pattern on the left-hand side of the Compound (1-1152) above. In other words, it would have been obvious to swap the right-hand (amine) half of the Compound (1-1210)MOD with the left-hand half of the Compound (1-1152). The substitution would have been one preferred substitution pattern for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in devices of Hatakeyama and would possess the benefits taught by Hatakeyama. See MPEP § 2143 (B). Likewise, regarding the specific selection of the substitution pattern, it would have been obvious to one of ordinary skill to specifically the substation pattern of Compound (1-1152) as it would have been a choice from a finite number of identified, predictable solutions of pattern suitable for use in compounds of Hatakeyama. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Hatakeyama’s general formula (1) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E).
The above modification would yield the following compound, referred to herein as Compound (1-1210)MOD’ and is reproduced below for comparison to the compound (1B-92) of the instant claim. As seen from the structures below, (1-1210)MOD’ is equivalent to (1B-92). 

Instant: 
    PNG
    media_image13.png
    238
    290
    media_image13.png
    Greyscale
  (1-1210)MOD’: 
    PNG
    media_image14.png
    255
    361
    media_image14.png
    Greyscale

	
Regarding Claims 7-8, Hatakeyama teaches the polycyclic aromatic amino Compound (1-1210)MOD according to Claim 19 above. Hatakeyama suggests that their inventive compounds are useful in an organic electroluminescent element (see Abstract & [0103]). Accordingly, Compound (1-1210)MOD may be considered a material for an organic electroluminescent element (an organic device) as required by the instant claims. 

	Regarding Claim 9, Hatakeyama teaches the material for an organic electroluminescent element comprising Compound (1-1210)MOD according to Claim 8 above. Hatakeyama suggests that their inventive compounds may be used as a material for the light emitting layer of an organic EL element (see [0116]). Accordingly, Compound (1-1210)MOD may be considered a material for a light emitting layer as required by the instant claim. 

	Regarding Claims 10-11, Hatakeyama teaches the material for an organic electroluminescent element comprising Compound (1-1210)MOD according to Claim 8 above. Hatakeyama suggests that their inventive compounds have a high triplet excitation energy which renders them useful as an electron transport layer or a hole transport layer in an organic EL element (see [0046], [0114], and [0205]). Accordingly, Compound (1-1210)MOD, which is a compound according to the general formula of Hatakeyama, may be considered a material for an electron transport layer and/or a material for a hole transport layer as required by the instant claims. 

	Regarding Claim 12, Hatakeyama teaches the material for a light emitting layer in an organic electroluminescent element comprising Compound (1-1210)MOD according to Claim 9 above. Hatakeyama also teaches that said organic electroluminescent element comprises a pair of electrodes composed of a positive electrode 102 and a negative electrode 108 and a light emitting layer 105 disposed between the pair of electrodes (see [0104] & Fig. 1). Hatakeyama suggests that the light emitting layer may comprise a compound according to their general formula (see [0104] & [0116]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form Hatakeyama’s OLED with the material for a light emitting layer comprising Compound (1-1210)MOD according to Hatakeyama above.

	Regarding Claims 13-14, Hatakeyama teaches the material for an electron injection/transport layer and/or a hole injection/transport layer in an organic electroluminescent element comprising Compound (1-1210)MOD according to Claims 10 and 11 above. Hatakeyama also teaches that said organic electroluminescent element comprises a pair of electrodes composed of a positive electrode 102 and a negative electrode 108 and a light emitting layer 105 disposed between the pair of electrodes (see [0104] & Fig. 1). Furthermore, Hatakeyama teaches that said OLED further comprises an electron transport layer 106 and an electron injection layer 107 disposed between the negative electrode and the light emitting layer (see [0104] & Fig. 1) and a hole transport layer 104 and a hole injection layer 103 disposed between the positive electrode and the light emitting layer (see [0104] & Fig. 1). 
Hatakeyama suggests that the electron transport/injection layers may comprise a compound according to their general formula (see [0207]) and that the hole transport/injection layers may comprise a compound according to their general formula (see [0114]) and Hatakeyama suggests that their inventive compounds have a high triplet excitation energy which renders them useful as an electron transport layer or a hole transport layer in an organic EL element (see [0046], [0114], and [0205]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form Hatakeyama’s OLED with the material for an electron transport/injection layer and/or the material for a hole transport/injection layer comprising Compound (1-1210)MOD (which is a compound according to Hatakeyama’s general formula).  

Regarding Claims 15-16, Hatakeyama teaches the organic electroluminescent element according to Claim 12 above. Hatakeyama also teaches that said OLED further comprises an electron transport layer 106 and an electron injection layer 107 disposed between the negative electrode and the light emitting layer (see [0104] & Fig. 1) wherein said electron injection/transport layer includes a quinolinol-based metal complex, a pyridine derivative, a phenanthroline derivative, a borane derivative, and a benzimidazole derivate (see [0207]-[0254]). Furthermore, Hatakeyama suggests the electron transport layer and/or the electron injection layer may further include at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, and oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, and organic complex of an alkaline earth metal, and an organic complex of a rare earth metal (see [0255]). 

	Regarding Claims 17-18, Hatakeyama teaches the organic electroluminescent element according to Claim 12 above. Hatakeyama also teaches that their inventive OLEDs may be included in a display apparatus or a lighting apparatus (see [0265]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a display and/or lighting apparatus using the OLED of Hatakeyama above because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties of functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-12 and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12, and 23-26 of copending Application No. 16/636,432 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 6 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which equivalent to the compound represented by the formula (1A-1) of the instant claim. 

Instant: 
    PNG
    media_image15.png
    161
    186
    media_image15.png
    Greyscale
 Copending: 
    PNG
    media_image16.png
    145
    180
    media_image16.png
    Greyscale


Regarding Claims 19-20 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is reproduced below for comparison to the general formula (1A) of the instant claims. 

Instant: 
    PNG
    media_image3.png
    224
    286
    media_image3.png
    Greyscale
 Copending: 
    PNG
    media_image16.png
    145
    180
    media_image16.png
    Greyscale


	As seen from the structures above, (1B-101) of the copending application meets each of the following limitations of the instant claims:
each Ar is independently an aryl (phenyl) group having 6 carbon atoms
X1 and X2 are each independently O 
each of m, n, and q are independently 0
R1-R4, R, and p are not required to be present 

Regarding Claims 21-23 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is reproduced below for comparison to the general formula (1A’) of the instant claims. 

Instant: 
    PNG
    media_image5.png
    229
    235
    media_image5.png
    Greyscale
 Copending: 
    PNG
    media_image16.png
    145
    180
    media_image16.png
    Greyscale


	As seen from the structures above, (1B-101) of the copending application meets each of the following limitations of the instant claims:
X1 and X2 are each independently O 
each of m and n are independently 0
R1-R4, R, and p are not required to be present 
	
Regarding Claims 7-9 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is a polycyclic aromatic compound according to Claim 19 above. Note that (1B-101) of the copending application is a material for use in an organic electroluminescent element (an organic device) as required by instant Claims 7-8. Note also that (1B-101) is a material for use a light emitting layer of said electroluminescent device (see parent Claim 1 of the copending application) as required by instant Claim 9. 

	Regarding Claims 10-11 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is a polycyclic aromatic compound according to Claim 8 above. Regarding the limitations of the instant claims wherein “the material for an electroluminescent element is a material for an electron injection layer or a material for an electron transport layer” (Claim 10) and wherein “the material for an organic electroluminescent material is a material for a hole injection layer or a material for a hole transport layer” (Claim 11), said limitations are regarded to be statements with regard to the intended use of the material. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
	Because the material for the electroluminescent element according to Claim 12 of the copending application (i.e. (1B-101)) is a compound according to the general formula (1A) of the instant application, said material is regarded to be suitable for use in an electron injection/transport layer and/or a hole injection/transport layer as required by the instant claims. 

	Regarding Claim 12 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is a polycyclic aromatic compound for use in the light emitting layer of an organic electroluminescent element according to Claim 9 above. The copending application also teaches an organic electroluminescent element comprising a pair of electrodes composed of a positive and negative electrode, and a light emitting layer disposed between the pair of electrodes (see parent Claim 1 of the copending application) containing said material for the light emitting layer according to instant Claim 9.  

Regarding Claims 15-16 of the instant application, Claims 1 and 12 of copending application 16/636,432 teach the organic electroluminescent element according to instant Claim 12 above. The copending application does not expressly teach an embodiment wherein the element further comprises an electron transport and/or an electron injection layer. However, Claims 23 of the copending application teaches an organic electroluminescent element according to copending Claim 1 further comprising an electron transport layer and/or an electron injection layer disposed between the negative electrode and the light emitting layer wherein at least one of the electron transport layer and the electron injection layer includes at least one selected from a quinolinol-based metal complex, pyridine derivative, a phenanthroline derivative, a borane derivative, and a benzimidazole derivative, among others. Likewise, Claim 24 of the copending application teaches the organic electroluminescent element according to copending Claim 23 above wherein the electron transport layer and/or the electron injection layer further includes at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, and oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, and organic complex of an alkaline earth metal, and an organic complex of a rare earth metal. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the element of instant Claim 12 above comprising the compound (1B-101) such that it further comprises an electron transport layer and/or an electron injection layer according to copending Claims 23 and 24 above. One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the copending application predictably maintain their respective properties or functions after they have been combined which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143 (A). 

	Regarding Claims 17-18 of the instant application, Claims 1 and 12 of copending application 16/636,432 teach the organic electroluminescent element according to instant Claim 12 above. The copending application does not expressly teach an embodiment wherein a display apparatus and/or a lighting apparatus comprise said element (i.e. the element comprising the compound (1B-101)). However, Claims 25 and 26 of the copending application teach a display apparatus (Claim 25) and a lighting apparatus (Claim 26) comprising the organic electroluminescent element according to copending Claim 1. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a display apparatus and a lighting apparatus with the element of instant Claim 12 above comprising the compound (1B-101). One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the copending application predictably maintain their respective properties or functions after they have been combined which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143 (A). 

Claims 6-12 and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, and 23-26 of copending Application No. 16/636,432 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding Claims 6 and 19-23 of the instant application, Claim 9 of copending application 16/636,432 teaches a polycyclic aromatic compound represented by the general formula (1B3’) or (1B4’) (reproduced below). 

App ‘374: 
    PNG
    media_image17.png
    198
    450
    media_image17.png
    Greyscale

	
	Provided the general formulae of the copending application above, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the identity of the variables in order to form a polycyclic aromatic compound according to the instant claims. The selection of each variable would have been a choice from a finite number of identified, predictable solutions of a group suitable for use in each of said variables. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Claim 9 of the copending application in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
	See, for example, the following compound presented in Claim 12 of the copending application as an exemplary compound according to the instant claims. 

Copending: 
    PNG
    media_image16.png
    145
    180
    media_image16.png
    Greyscale


	Regarding Claims 7-9 of the instant application, Claim 10 of copending application 16/636,432 teaches the polycyclic aromatic amino compound according to Claim 19 above. Note that said of the copending application is a material for use in an organic electroluminescent element (an organic device) as required by instant Claims 7-8. Note also said compound is a material for use a light emitting layer of said electroluminescent device (see parent Claim 1 of the copending application) as required by instant Claim 9. 

Regarding Claims 10-11 of the instant application, Claim 10 of copending application 16/636,432 teaches the polycyclic aromatic amino compound according to Claim 8 above. Regarding the limitations of the instant claims wherein “the material for an electroluminescent element is a material for an electron injection layer or a material for an electron transport layer” (Claim 10) and wherein “the material for an organic electroluminescent material is a material for a hole injection layer or a material for a hole transport layer” (Claim 11), said limitations are regarded to be statements with regard to the intended use of the material. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
	Because the material for the electroluminescent element according to Claim 10 of the copending application is a compound according to the general formulae (1A) or (1B) of the instant application, said material is regarded to be suitable for use in an electron injection/transport layer and/or a hole injection/transport layer as required by the instant claims. 

	Regarding Claim 12 of the instant application, Claim 10 of copending application 16/636,432 teaches the polycyclic aromatic amino compound which is a polycyclic aromatic compound for use in the light emitting layer of an organic electroluminescent element according to Claim 9 above. The copending application also teaches an organic electroluminescent element comprising a pair of electrodes composed of a positive and negative electrode, and a light emitting layer disposed between the pair of electrodes (see parent Claim 1 of the copending application) containing said material for the light emitting layer according to instant Claim 9.  

Regarding Claims 15-16 of the instant application, Claims 1 and 10 of copending application 16/636,432 teach the organic electroluminescent element according to instant Claim 12 above. Claim 23 of the copending application teaches an organic electroluminescent element according to copending Claim 1 further comprising an electron transport layer and/or an electron injection layer disposed between the negative electrode and the light emitting layer wherein at least one of the electron transport layer and the electron injection layer includes at least one selected from a quinolinol-based metal complex, pyridine derivative, a phenanthroline derivative, a borane derivative, and a benzimidazole derivative, among others. Likewise, Claim 24 of the copending application teaches the organic electroluminescent element according to copending Claim 23 above wherein the electron transport layer and/or the electron injection layer further includes at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, and oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, and organic complex of an alkaline earth metal, and an organic complex of a rare earth metal. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the element of instant Claim 12 above such that it further comprises an electron transport layer and/or an electron injection layer according to copending Claims 23 and 24 above. One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the copending application predictably maintain their respective properties or functions after they have been combined which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143 (A). 

	Regarding Claims 17-18 of the instant application, Claims 1 and 10 of copending application 16/636,432 teach the organic electroluminescent element according to instant Claim 12 above. Claims 25 and 26 of the copending application teach a display apparatus (Claim 25) and a lighting apparatus (Claim 26) comprising the organic electroluminescent element according to copending Claim 1. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a display apparatus and a lighting apparatus with the element of instant Claim 12 above. One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the copending application predictably maintain their respective properties or functions after they have been combined which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143 (A). 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789